DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 2/4/2022, with respect to the rejection(s) of claim(s) 1-18 under Zediker and DuClos have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied reference Wollenweber, which has been applied in combination with Zediker and DuClos as a primary reference.  Wollenweber, especially, discloses the concept of a source of light that is characterized by a wavelength lamda, a plenum comprising a thru-hole and a gas shaft, wherein the thru-hole comprises a first opening and a second opening, and a structure that substantially prevents a gas from flowing through the first opening of thru-hole or the each of the plurality of thru-holes, and thus provides a bridge to combine the teachings of Zediker and DuClos.


Claim Objections
Claims 2, 3, 6, 8, 10, 11, 14and 16 are objected to because of the following informalities:  Applicant uses “the” prior to a term that appears to be introduced for the first time.  While it appears these terms may have implicit antecedent basis the examiner suggests amending the claims to the word “the” like “a” to avoid any potential issue of lack of antecedent basis.  The suggested amendments are as follows:

In claim 2, line 3, reference is made to “the temperature”.  It is suggested that before “temperature”, applicant delete “the” and insert --a--.
In claim 2, line 3, reference is made to “the resin”.  It is suggested that before “resin”, applicant delete “the” and insert --a--.

In claim 3, line 1, reference is made to “the average”.  It is suggested that before “average”, applicant delete “the” and insert --an--.

In claim 6, line 3, reference is made to “the temperature”.  It is suggested that before “temperature”, applicant delete “the” and insert --a--.
In claim 6, line 3, reference is made to “the resin”.  It is suggested that before “resin”, applicant delete “the” and insert --a--.

In claim 8, line 1, reference is made to “the surface”.  It is suggested that before “surface”, applicant delete “the” and insert --a--.

In claim 10, line 3, reference is made to “the temperature”.  It is suggested that before “temperature”, applicant delete “the” and insert --a--.
In claim 10, line 3, reference is made to “the resin”.  It is suggested that before “resin”, applicant delete “the” and insert --a--.

In claim 11, line 1, reference is made to “the average”.  It is suggested that before “average”, applicant delete “the” and insert --an--.

In claim 14, line 3, reference is made to “the temperature”.  It is suggested that before “temperature”, applicant delete “the” and insert --a--.
In claim 14, line 3, reference is made to “the resin”.  It is suggested that before “resin”, applicant delete “the” and insert --a--.

In claim 16, line 1, reference is made to “the surface”.  It is suggested that before “surface”, applicant delete “the” and insert --a--.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollenweber (US 2015/0174832 A1) in view of Zediker (US 2016/0067780 A1) and Duclos (US 2017/0050393 A1).

As to claim 1, Wollenweber discloses a machine comprising: a source of light that is characterized by a wavelength lamda (see paragraph 0037, disclosing that “In variants of the method it may be provided that heating takes place by way of impingement by infrared radiation, by induction, and/or by resistance heating.  A heating unit here may be integrated in or on a gripping or positioning head, as already mentioned, or be integrated externally in the region of material provision.”  See also paragraph 0065, disclosing “For example, the processing head 11 may display a heating unit, a cooling unit, and/or other units by way of which a degree of consolidation which is required in each case, in particularly required in a localized manner, can be attained.”) and a plenum (see Figure 7) comprising a thru-hole (suction duct 19) and a gas shaft (such as cooling ducts 21, see paragraph 0072, disclosing “The elastomeric block of FIG. 7 furthermore displays cooling ducts 21 which are optional per se and through which a cooling medium, for example air, a gas, water, or any other liquid, can be directed.  By way of provision of the cooling ducts 21 it is possible for the fibre-texture blanks 1 which are positioned at the target position to be cooled in an active or targeted manner, respectively, which may be of advantage in order to rapidly attain the respective degree of consolidation for example.”), wherein the thru-hole comprises a first opening (the opening opposite of suction opening 20) and a second opening (suction opening 20), and a structure (holding shell 22) which (ii) substantially prevents a gas from flowing through the first opening of the thru-hole (see paragraph 0073, disclosing “Additionally, it may be provided that the intermediate space which is located between a holding shell 22 for the elastomeric block 18 and the elastomeric block 18 can be impinged with pressure, such that in the case of a positionally fixed processing head 11 and an arrested robotic arm 10 an optional additional force which acts in the direction of the fibre-texture blank 1 can be generated.”)  See especially marked up Figure 7 below.

    PNG
    media_image1.png
    436
    797
    media_image1.png
    Greyscale

Wollenweber, however, does not disclose a gas shaft wherein the gas shaft intersects the thru-hole, or a hermetic window that: (i) is substantially transparent to light characterized by the wavelength lamda, and (ii) substantially prevents a gas from flowing through the first opening of the thru-hole; and an optical instrument that directs the light from the source through the hermetic window, through the first opening of the thru-hole, and through the second opening of the thru-hole.

However, Zediker discloses some of these features in a machine, such as a source of light (such as “the blue laser system”) that is characterized by a wavelength lamda (see paragraph 0053, disclosing that “the wavelength of the laser beam”, etc); 
a plenum (See paragraph 0077, disclosing “For example, the lasers can be mounted on a single cooled plate that can be stacked to form a two dimensional source of laser diode power.  The plate can be cooled with a cooling fluid, such as water.  In some cases, cooling can be accomplished with the aid of fans, heat fins and/or a heat exchanger employing a cooling fluid.”  See also paragraph 0079, disclosing “a laser system is shown having multiple plates”; see paragraph 0078, disclosing “the laser plates are stacked with minimal space between each of the beams produced by each of the plates.  The laser plates can be stacked with a dead space equal to the height of the laser beam emitted by the plate.”  The use of stacked plates which is cooled with a cooling fluid would be an example of a plenum);
a window that: (i) is substantially transparent to light characterized by the wavelength lamda (objective lens 1005, 2005; paragraph 0070’s cylindrical lens; lens 4006); and 
an optical instrument that directs the light from the source through the window (see paragraph 0012, disclosing “a beam shaping optical system that compresses an array of beamlets to eliminate dead space between each of the individual laser sources”).

Additionally, DuClos discloses it is known to use vacuum boxes for end effector or end of arm tooling for moving material sheets .   (see paragraph 0031, disclosing “end of arm tooling (or "end effector tooling") equipped a vacuum box (vacuum box 18) for material handling and transfer operations(see paragraph 0031, disclosing “allows for robotically pre-forming, picking up and dropping-off pre-impregnated carbon fiber materials which are notoriously sticky and difficult to handle”);  These boxes often include heating and cooling passages, i.e., gas shafts. See paragraph 0045, disclosing “The tool portion 50 optionally includes a plurality of heating or cooling passages 53 extending through the tool portion 50”  Vacuum structures are also included, see paragraph 0039, disclosing “The vacuum box 18 generally comprises at least one chamber 34, most preferably, a plurality of interconnected chambers, which allows air to be forced in or evacuated via vacuum or air blow off via supplied devices indicated generally at 36, e.g., air, electrical, vacuum, controls, etc., suitably tailored for particular predetermined manufacturing requirements depending on the application.  The vacuum and air blow-off are required.  Air is supplied to either a vacuum generator or a vacuum drawn from a remote vacuum tank.  Air is also supplied to a switchover valve which transitions air supply from vacuum to blow-off.  However, air can be supplied independently for either vacuum or blow-off functions to perform without deviating from the present invention.  Vacuum and/or blow-off ports 38 (FIG. 4) are provided through at least one chamber 34 of the vacuum box 18 adapted for connection to at least one conduit.  Electrically or hydraulically actuated valves can also be used.  Sensors and control elements for error-proofing, part presence, etc. and equipment integration as "hands-off" signals between EOAT 12/robot 16/press are contemplated in accordance with the present invention.”.  
The combination of Wollenweber’s light source and plenum, Zediker’s laser and optical elements and DuClos’s vacuum box would result in an arrangement wherein a plenum comprising a thru-hole and a gas shaft, wherein the thru-hole comprises a first opening and a second opening, and wherein the gas shaft intersects the thru-hole; a hermetic window that: (i) is substantially transparent to light characterized by the wavelength lamda, and (ii) substantially prevents the gas from flowing through the first opening of the thru-hole; or that the optical instrument directs through a hermetic window, through the first opening of the thru-hole, and through the second opening of the thru-hole.  Duclos discloses in paragraph 0006 that the vacuum box approach solves “need for a method of producing parts and a tooling/molding arrangement for material handling of the material and placement into a compression molding tool for higher volume production of parts.  It is also desirable to develop a tooling/molding system and method that automates material handling of the material and places into a compression molding tool.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a vacuum box approach as in DuClos and light sources of Zediker such that the structures of Wollenweber are modified to utilize a plenum comprising a thru-hole and a gas shaft, wherein the thru-hole comprises a first opening and a second opening, and wherein the gas shaft intersects the thru-hole; a hermetic window that: (i) is substantially transparent to light characterized by the wavelength lamda, and (ii) substantially prevents the gas from flowing through the first opening of the thru-hole; or that the optical instrument directs through a hermetic window, through the first opening of the thru-hole, and through the second opening of the thru-hole in order to achieve automated material handling of composite materials.

As to claim 2, Wollenweber discloses that the machine is configured to heat (via infrared radiation as in paragraph 0037) a patch (“individual fibre-texture blanks 1”; see paragraph 0014, disclosing “wherein in this case a gap which initially exists between adjacent fibre-texture blanks can be patched by plastic material of the matrix during consolidation.”) of fabric that is impregnated with a thermoplastic (see paragraph 0016,  disclosing “pre-consolidated fibre-plastic sheets having a thermoplastic matrix”), and is capable of operation such that the temperature of the plenum remains below the resin softening point of the thermoplastic.  Similarly, DuClos as incorporated discloses that the machine is configured to heat a patch of fabric that is impregnated with a thermoplastic, and wherein the temperature of the plenum remains below the resin softening point of the thermoplastic.  

As to claim 3, the apparatus of Wollenweber, Zediker and DuClos is capable of operation such that the average temperature of the plenum is below 200 degree Celsius.

As to claim 4, Wollenweber and Zediker does not disclose a vacuum for evacuating, via the gas shaft, the thru-hole of the gas.
However, DuClos discloses a vacuum for evacuating (see vacuum box 18).  As combined with Zediker, this would make obvious evacuating, via the gas shaft, the thru-hole of the gas.  Duclos discloses in paragraph 0006 that the vacuum box approach solves “need for a method of producing parts and a tooling/molding arrangement for material handling of the material and placement into a compression molding tool for higher volume production of parts.  It is also desirable to develop a tooling/molding system and method that automates material handling of the material and places into a compression molding tool.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a vacuum for evacuating, via the gas shaft, the thru-hole of the gas in order to achieve automated material handling of composite materials.

As to claim 5, Wollenweber and Zediker does not disclose a pump for pressurizing, via the gas shaft, the thru-hole with the gas.
However, DuClos discloses a pump for pressurizing (“a vacuum generator or a vacuum drawn from a remote vacuum tank”)  See paragraph 0009, disclosing “The EOAT is integrated from a controls and safety standpoint with at least a material in-feed station, lower preform tooling, robot, robot cage/cell, air/vacuum/electrical services, molding press, and/or other stations/components/parts, etc.”  See also paragraph 0039, disclosing “The vacuum box 18 generally comprises at least one chamber 34, most preferably, a plurality of interconnected chambers, which allows air to be forced in or evacuated via vacuum or air blow off via supplied devices indicated generally at 36, e.g., air, electrical, vacuum, controls, etc., suitably tailored for particular predetermined manufacturing requirements depending on the application.  The vacuum and air blow-off are required.  Air is supplied to either a vacuum generator or a vacuum drawn from a remote vacuum tank.  Air is also supplied to a switchover valve which transitions air supply from vacuum to blow-off.  However, air can be supplied independently for either vacuum or blow-off functions to perform without deviating from the present invention.  Vacuum and/or blow-off ports 38 (FIG. 4) are provided through at least one chamber 34 of the vacuum box 18 adapted for connection to at least one conduit.  Electrically or hydraulically actuated valves can also be used.  Sensors and control elements for error-proofing, part presence, etc. and equipment integration as "hands-off" signals between EOAT 12/robot 16/press are contemplated in accordance with the present invention.”  As combined with Zediker, this would make obvious pressurizing via the gas shaft, the thru-hole with the gas. Duclos discloses in paragraph 0006 that the vacuum box approach solves “need for a method of producing parts and a tooling/molding arrangement for material handling of the material and placement into a compression molding tool for higher volume production of parts.  It is also desirable to develop a tooling/molding system and method that automates material handling of the material and places into a compression molding tool.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a pump for pressurizing, via the gas shaft, the thru-hole with the gas in order to achieve automated material handling of composite materials.

As to claim 6, Wollenweber discloses that the machine is configured to heat (via infrared radiation as in paragraph 0037) a patch (“individual fibre-texture blanks 1”; see paragraph 0014, disclosing “wherein in this case a gap which initially exists between adjacent fibre-texture blanks can be patched by plastic material of the matrix during consolidation.”) of fabric that is impregnated with a thermoplastic (see paragraph 0016,  disclosing “pre-consolidated fibre-plastic sheets having a thermoplastic matrix”), and is capable of operation such that the temperature of the gas is below the resin softening point of the thermoplastic.  

As to claim 7, Wollenweber and Zediker does not disclose that the thru-hole is a cylinder.  Zediker discloses an array, but not the shape of the elements of the array, such that the thru-hole is a cylinder.  However, changes in size and shape are obvious.  MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the thru-hole is a cylinder as an obvious change in size and shape of known elements.

As to claim 8, Wollenweber as modified by Zediker and DuClos does not disclose that the surface of the plenum opposite the hermetic window is non-planar.
However, changes in size and shape are obvious.  MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention the thru-hole is a cylinder as an obvious change in size and shape of known elements as an obvious change in size and shape of known elements.

As to claim 9, Wollenweber discloses a machine comprising: a source of light that is characterized by a wavelength lamda (see paragraph 0037, disclosing that “In variants of the method it may be provided that heating takes place by way of impingement by infrared radiation, by induction, and/or by resistance heating.  A heating unit here may be integrated in or on a gripping or positioning head, as already mentioned, or be integrated externally in the region of material provision.”  See also paragraph 0065, disclosing “For example, the processing head 11 may display a heating unit, a cooling unit, and/or other units by way of which a degree of consolidation which is required in each case, in particularly required in a localized manner, can be attained.”) and 
a plenum (see Figure 7) comprising a plurality of thru-holes (each one of suction duct 19) and a plurality of gas shafts (such as each of cooling ducts 21, see paragraph 0072, disclosing “The elastomeric block of FIG. 7 furthermore displays cooling ducts 21 which are optional per se and through which a cooling medium, for example air, a gas, water, or any other liquid, can be directed.  By way of provision of the cooling ducts 21 it is possible for the fibre-texture blanks 1 which are positioned at the target position to be cooled in an active or targeted manner, respectively, which may be of advantage in order to rapidly attain the respective degree of consolidation for example.”), wherein each of the plurality of thru-holes comprises a first opening (the opening opposite of suction opening 20) and a second opening (suction opening 20), and 
a structure (holding shell 22) which (ii) substantially prevents a gas from flowing through the first opening of each of the plurality of thru-holes (see paragraph 0073, disclosing “Additionally, it may be provided that the intermediate space which is located between a holding shell 22 for the elastomeric block 18 and the elastomeric block 18 can be impinged with pressure, such that in the case of a positionally fixed processing head 11 and an arrested robotic arm 10 an optional additional force which acts in the direction of the fibre-texture blank 1 can be generated.”)  See especially marked up Figure 7 below.

    PNG
    media_image2.png
    436
    797
    media_image2.png
    Greyscale

Wollenweber, however, does not disclose that the plurality of gas shafts wherein each of the plurality of thru-holes intersects at least one of the plurality of gas shafts, or a hermetic window that: (i) is substantially transparent to light characterized by the wavelength lamda, and (ii) substantially prevents a gas from flowing through the first opening of each of the plurality of thru-holes; and an optical instrument that directs the light from the source through the hermetic window, through the first opening of each of the plurality of thru-holes, and through the second opening of each of the plurality of thru-holes.


Zediker discloses some of these features in a machine, such as a source of light (such as “the blue laser system”) that is characterized by a wavelength lamda (see paragraph 0053, disclosing that “the wavelength of the laser beam”, etc); 
a plenum (See paragraph 0077, disclosing “For example, the lasers can be mounted on a single cooled plate that can be stacked to form a two dimensional source of laser diode power.  The plate can be cooled with a cooling fluid, such as water.  In some cases, cooling can be accomplished with the aid of fans, heat fins and/or a heat exchanger employing a cooling fluid.”  See also paragraph 0079, disclosing “a laser system is shown having multiple plates”; see paragraph 0078, disclosing “the laser plates are stacked with minimal space between each of the beams produced by each of the plates.  The laser plates can be stacked with a dead space equal to the height of the laser beam emitted by the plate.”  The use of stacked plates which is cooled with a cooling fluid would be an example of a plenum);
a window that: (i) is substantially transparent to light characterized by the wavelength lamda (objective lens 1005, 2005; paragraph 0070’s cylindrical lens; lens 4006); and 
an optical instrument that directs the light from the source through the window (see paragraph 0012, disclosing “a beam shaping optical system that compresses an array of beamlets to eliminate dead space between each of the individual laser sources”).

Additionally, DuClos discloses it is known to use vacuum boxes for end effector or end of arm tooling for moving material sheets .   (see paragraph 0031, disclosing “end of arm tooling (or "end effector tooling") equipped a vacuum box (vacuum box 18) for material handling and transfer operations(see paragraph 0031, disclosing “allows for robotically pre-forming, picking up and dropping-off pre-impregnated carbon fiber materials which are notoriously sticky and difficult to handle”);  These boxes often include heating and cooling passages, i.e., gas shafts. See paragraph 0045, disclosing “The tool portion 50 optionally includes a plurality of heating or cooling passages 53 extending through the tool portion 50”  Vacuum structures are also included, see paragraph 0039, disclosing “The vacuum box 18 generally comprises at least one chamber 34, most preferably, a plurality of interconnected chambers, which allows air to be forced in or evacuated via vacuum or air blow off via supplied devices indicated generally at 36, e.g., air, electrical, vacuum, controls, etc., suitably tailored for particular predetermined manufacturing requirements depending on the application.  The vacuum and air blow-off are required.  Air is supplied to either a vacuum generator or a vacuum drawn from a remote vacuum tank.  Air is also supplied to a switchover valve which transitions air supply from vacuum to blow-off.  However, air can be supplied independently for either vacuum or blow-off functions to perform without deviating from the present invention.  Vacuum and/or blow-off ports 38 (FIG. 4) are provided through at least one chamber 34 of the vacuum box 18 adapted for connection to at least one conduit.  Electrically or hydraulically actuated valves can also be used.  Sensors and control elements for error-proofing, part presence, etc. and equipment integration as "hands-off" signals between EOAT 12/robot 16/press are contemplated in accordance with the present invention.”.  The combination of Wollenweber’s light source and plenum, Zediker’s laser and optical elements and DuClos’s vacuum box would result in an arrangement wherein a plenum comprising a plurality of thru-holes and a plurality of gas shafts, wherein each of the plurality of thru-holes comprises a first opening and a second opening, and wherein each of the plurality of thru-holes intersects at least one of the plurality of gas shafts; a hermetic window that: (i) is substantially transparent to light characterized by the wavelength .lamda., and (ii) substantially prevents the gas from flowing through the first opening of the each of the plurality of thru-holes; or that the optical instrument directs the light from the source through the hermetic window, through the first opening of each of the plurality of thru-holes, and through the second opening of each of the plurality of thru-holes.  Duclos discloses in paragraph 0006 that the vacuum box approach solves “need for a method of producing parts and a tooling/molding arrangement for material handling of the material and placement into a compression molding tool for higher volume production of parts.  It is also desirable to develop a tooling/molding system and method that automates material handling of the material and places into a compression molding tool.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a vacuum box approach as in DuClos and light sources of Zediker such that the structures of Wollenweber are modified to utilize a plenum comprising a plurality of thru-holes and a plurality of gas shafts, wherein each of the plurality of thru-holes comprises a first opening and a second opening, and wherein each of the plurality of thru-holes intersects at least one of the plurality of gas shafts; a hermetic window that: (i) is substantially transparent to light characterized by the wavelength .lamda., and (ii) substantially prevents the gas from flowing through the first opening of the each of the plurality of thru-holes; or that the optical instrument directs the light from the source through the hermetic window, through the first opening of each of the plurality of thru-holes, and through the second opening of each of the plurality of thru-holes in order to achieve automated material handling of composite materials.

As to claim 10, Wollenweber discloses that the machine is configured to heat (via infrared radiation as in paragraph 0037) a patch (“individual fibre-texture blanks 1”; see paragraph 0014, disclosing “wherein in this case a gap which initially exists between adjacent fibre-texture blanks can be patched by plastic material of the matrix during consolidation.”) of fabric that is impregnated with a thermoplastic (see paragraph 0016,  disclosing “pre-consolidated fibre-plastic sheets having a thermoplastic matrix”), and is capable of operation such that the temperature of the plenum remains below the resin softening point of the thermoplastic.  

As to claim 11, the apparatus of Wollenweber, Zediker and DuClos is capable of operation such that the average temperature of the plenum is below 200 degree Celsius.

As to claim 12, Wollenweber and Zediker does not disclose a vacuum for evacuating, via the gas shaft, the plurality of thru-holes of the gas.
However, DuClos discloses a vacuum for evacuating (see vacuum box 18).  As combined with Zediker, this would make obvious evacuating, via the gas shaft, the thru-hole of the gas.  Duclos discloses in paragraph 0006 that the vacuum box approach solves “need for a method of producing parts and a tooling/molding arrangement for material handling of the material and placement into a compression molding tool for higher volume production of parts.  It is also desirable to develop a tooling/molding system and method that automates material handling of the material and places into a compression molding tool.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a vacuum for evacuating, via the gas shaft, the plurality of thru-holes of the gas in order to achieve automated material handling of composite materials.

As to claim 13, Wollenweber and Zediker does not a pump for pressurizing, via the gas shaft, the plurality of thru-holes with the gas.
However, DuClos discloses a pump for pressurizing (“a vacuum generator or a vacuum drawn from a remote vacuum tank”)  See paragraph 0009, disclosing “The EOAT is integrated from a controls and safety standpoint with at least a material in-feed station, lower preform tooling, robot, robot cage/cell, air/vacuum/electrical services, molding press, and/or other stations/components/parts, etc.”  See also paragraph 0039, disclosing “The vacuum box 18 generally comprises at least one chamber 34, most preferably, a plurality of interconnected chambers, which allows air to be forced in or evacuated via vacuum or air blow off via supplied devices indicated generally at 36, e.g., air, electrical, vacuum, controls, etc., suitably tailored for particular predetermined manufacturing requirements depending on the application.  The vacuum and air blow-off are required.  Air is supplied to either a vacuum generator or a vacuum drawn from a remote vacuum tank.  Air is also supplied to a switchover valve which transitions air supply from vacuum to blow-off.  However, air can be supplied independently for either vacuum or blow-off functions to perform without deviating from the present invention.  Vacuum and/or blow-off ports 38 (FIG. 4) are provided through at least one chamber 34 of the vacuum box 18 adapted for connection to at least one conduit.  Electrically or hydraulically actuated valves can also be used.  Sensors and control elements for error-proofing, part presence, etc. and equipment integration as "hands-off" signals between EOAT 12/robot 16/press are contemplated in accordance with the present invention.”  As combined with Zediker, this would make obvious pressurizing via the gas shaft, the thru-hole with the gas. Duclos discloses in paragraph 0006 that the vacuum box approach solves “need for a method of producing parts and a tooling/molding arrangement for material handling of the material and placement into a compression molding tool for higher volume production of parts.  It is also desirable to develop a tooling/molding system and method that automates material handling of the material and places into a compression molding tool.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a pump for pressurizing, via the gas shaft, the plurality of thru-holes with the gas in order to achieve automated material handling of composite materials.

As to claim 14, Wollenweber discloses that the machine is configured to heat (via infrared radiation as in paragraph 0037) a patch (“individual fibre-texture blanks 1”; see paragraph 0014, disclosing “wherein in this case a gap which initially exists between adjacent fibre-texture blanks can be patched by plastic material of the matrix during consolidation.”) of fabric that is impregnated with a thermoplastic (see paragraph 0016,  disclosing “pre-consolidated fibre-plastic sheets having a thermoplastic matrix”), and is capable of operation such that the temperature of the gas is below the resin softening point of the thermoplastic.  

As to claim 15, Wollenweber and Zediker does not disclose that at least one of the plurality of thru-holes is a cylinder.  Zediker discloses an array, but not the shape of the elements of the array, such that the thru-hole is a cylinder.  However, changes in size and shape are obvious.  MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that at least one of the plurality of thru-holes is a cylinder as an obvious change in size and shape of known elements.

As to claim 16, Wollenweber as modified by Zediker and DuClos does not disclose that the surface of the plenum opposite the hermetic window is non-planar.
However, changes in size and shape are obvious.  MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention the thru-hole is a cylinder as an obvious change in size and shape of known elements as an obvious change in size and shape of known elements.

As to claim 17, Wollenweber and Zediker does not disclose that the plurality of thru-holes are arranged in an orthogonal array.  Zediker discloses an array, but not the shape of the elements of the array, that the plurality of thru-holes are arranged in an orthogonal array.  However, changes in size and shape are obvious.  MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the plurality of thru-holes are arranged in an orthogonal array as an obvious change in size and shape of known elements.

As to claim 18, Wollenweber and Zediker does not disclose that the plurality of thru-holes are arranged in an hexagonal array.  Zediker discloses an array, but not the shape of the elements of the array, that the plurality of thru-holes are arranged in an orthogonal array.  However, changes in size and shape are obvious.  MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the plurality of thru-holes are arranged in an hexagonal array as an obvious change in size and shape of known elements.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK